
	
		I
		112th CONGRESS
		1st Session
		H. R. 986
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Sablan (for
			 himself, Ms. Bordallo,
			 Ms. Lee of California,
			 Mr. Faleomavaega,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mrs. Christensen,
			 Mr. Costa,
			 Ms. Chu, Mr. Pierluisi, Mr.
			 Poe of Texas, Mr. Honda,
			 Ms. Moore, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for American Samoa and the Commonwealth of the
		  Northern Marianas to be treated as States for certain criminal justice
		  programs.
	
	
		1.Treatment as a State for
			 American Samoa and CNMISection 901(a)(2) of Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3791(a)(2)) is amended by striking
			 Islands: and all that follows through the period and inserting
			 Islands;.
		
